[Cite as State v. Cotten, 2013-Ohio-1960.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                        Hon. Sheila G. Farmer, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. 12CA60
PRINCE CHARLES COTTEN, SR.

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal of the Court of Common
                                               Pleas, Case No. 1976 CR 8941


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                         May 10, 2013



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

JAMES J. MAYER, JR.                            PRINCE CHARLES COTTEN, SR.
PROSECUTING ATTORNEY                           MARION CORRECTIONAL INSTITUTION
JOHN C. NIEFT                                  Post Office Box 1812
ASSISTANT PROSECUTOR                           Marion, Ohio 43301-1812
38 South Park Street
Mansfield, Ohio 44902
Richland County, Case No. 12CA60                                                           2

Wise, J.

          {¶1}   Appellant Prince Charles Cotten, Sr., aka Charles Cotten, Sr., appeals the

    decision of the Court of Common Pleas, Richland County, which denied four post-

    conviction motions filed by appellant, who is serving a life sentence for a 1976

    aggravated murder conviction. The relevant facts leading to this appeal are as follows.1

          {¶2}   On February 6, 1976, police were summoned to a convenience store in

    Mansfield, Ohio, after appellant and his wife presented a suspicious check. During the

    ensuing events, appellant shot and killed Officer Michael R. Hutchison and shot and

    wounded Officer Roger W. Casler.

          {¶3}   Appellant was subsequently convicted before a three-judge panel of

    aggravated murder with specifications, uttering or possessing with intent to utter a

    check of another known to have been forged, and knowingly causing physical harm to

    another by means of a deadly weapon. Upon direct appeal, this Court affirmed

    appellant’s convictions and sentences. See State v. Cotton (October 26, 1977),

    Richland App.No. 1611, 1977 WL 200852. Appellant then appealed to the Ohio

    Supreme Court. On August 17, 1978, the Ohio Supreme Court affirmed appellant’s

    convictions, but commuted his sentence to life imprisonment. See State v. Cotton

    (1978), 56 Ohio St.2d 8, 381 N.E.2d 190.

          {¶4}   Appellant has since filed numerous self-styled pro se motions with the trial

    court, the details of which need not be recited in the present opinion. At issue in the

    present appeal are the following filings:

1
    In appellant’s pro se brief, he utilizes the name “Prince Charles Cotten, Sr.” Some of
the trial court documents in the record use the last name spelling of “Cotton” and some
do not include “Prince” in the caption. We will herein maintain the caption used by the
trial court in the judgment entry under appeal.
Richland County, Case No. 12CA60                                                      3


      {¶5}   July 17, 2006: Motion requesting a copy of resentencing entry.

      {¶6}   January 29, 2007: Motion for a new trial.

      {¶7}   March 28, 2012: Motion for leave to “ask constitutional questions.”

      {¶8}   March 28, 2012: Motion to “correct and certify the records.”

      {¶9}   On July 12, 2012, the trial court issued a judgment entry overruling the

aforesaid four motions.

      {¶10} On July 27, 2012, appellant filed a notice of appeal. He herein raises the

following five Assignments of Error:

      {¶11} “I. JUDGE DEWEESE WAS IN ERROR AND THE APPELLANT WAS

PREJUDICE (SIC) WHEN JUDGE DEWEESE OVERRULED APPELLANT’S MOTION

FOR A COPY OF RE-SENTENCING JUDGMENT ENTRY.

      {¶12} “II. JUDGE DEWEESE WAS IN ERROR AND THE APPELLANT WAS

PREJUDICE (SIC) WHEN JUDGE DEWEESE OVERRULED APPELLANT’S MOTION

FOR A NEW TRIAL INLIGHT (SIC) OF EXCULPATORY EVIDENCE LAB. NO. 7013.

      {¶13} “III. JUDGE DEWEESE WAS IN ERROR AND THE APPELLANT WAS

PREJUDICE      (SIC)   WHEN     JUDGE     DEWEESE        OVERRULED          APPELLANT’S

REQUEST FOR LEAVE TO ASK CONSTITUTIONAL QUESTION(S) PURSUANT TO

O.R.C. §2701.02.

      {¶14} “IV. JUDGE DEWEESE WAS IN ERROR AND THE APPELLANT WAS

PREJUDICE (SIC) WHEN JUDGE DEWEESE OVERRULED APPELLANT’S MOTION

TO CORRECT AND CERTIFY THE RECORDS.

      {¶15} “V. JUDGE DEWEESE WAS IN ERROR AND THE APPELLANT WAS

PREJUDICE (SIC) WHEN JUDGE DEWEESE ATTEMPTED TO CONDONE THE
Richland County, Case No. 12CA60                                                        4


STATE SUPREME COURT’S RULING THAT WAS CONTRARY TO THE U.S.

SUPREME COURT’S DECISION [,] WHICH WAS DONE WITH MALICE AND

MALICIOUS INTENT IN BAD FAITH, IN A WANTON AND RECKLESS DISREGARD

FOR THE U.S. SUPREME COURT’S DECISION DECLARING OHIO’S DEATH

SENTENCE WAS UNCONSTITUTIONAL. THEIR RULING WAS ‘JUDGMENT

REVERSED!’ TO THE EXTENT THAT IT UPHELD IMPOSITION OF DEATH

PENALTY AND CASE REMANDED.”

                                             I., IV.

      {¶16} In his First and Fourth Assignments of Error, appellant contends the trial

court erred in denying his motion for a copy of his resentencing entry and his request to

“correct and certify the records.” We disagree.

      {¶17} In the 1978 Ohio Supreme Court decision in appellant’s direct appeal, the

Court stated: “The judgment of the Court of Appeals with respect to the conviction of

the appellant is affirmed and *** the death sentence imposed upon appellant has been

modified to life imprisonment.” See Cotton, 56 Ohio St.2d 8, 14. Appellant presently

appears to argue that he was nonetheless entitled to subsequent resentencing in the

trial court under R.C. 2929.06, and has demanded a copy of such resentencing

documents. However, R.C. 2929.06 was not intended to be retroactive and clearly

limits itself to aggravated murders that occurred “on or after October 19, 1981.” See

R.C. 2929.06(E). See, also, Johnson v. Mitchell (1999), 85 Ohio St.3d 123. Moreover,

appellant provides no legal authority for his claim that the trial court itself is under a

duty to provide him with document copies from the court’s files or to otherwise “certify”
Richland County, Case No. 12CA60                                                          5


the trial court record for him at this point without a valid records request to the Richland

County Clerk of Courts.

      {¶18} Appellant's First and Fourth Assignments of Error are therefore overruled.

                                                II.

      {¶19} In his Second Assignment of Error, appellant maintains the trial court

erred in denying his motion for a new trial. We disagree.

      {¶20} Crim.R. 33(B) states in pertinent part:         “*** Motions for new trial on

account of newly discovered evidence shall be filed within one hundred twenty days

after the day upon which the verdict was rendered, or the decision of the court where

trial by jury has been waived. If it is made to appear by clear and convincing proof that

the defendant was unavoidably prevented from the discovery of the evidence upon

which he must rely, such motion shall be filed within seven days from an order of the

court finding that he was unavoidably prevented from discovering the evidence within

the one hundred twenty day period.”

      {¶21} An abuse of discretion standard applies to motions for leave to file a

delayed motion for a new trial. See State v. Pinkerman (1993), 88 Ohio App.3d 158,

160, 623 N.E.2d 643.

      {¶22} Appellant appears to argue that laboratory item “7013,” which he does not

presently describe, provides exculpatory evidence entitling him to a new trial. We note

appellant did not provide proper Crim.R. 33(C) affidavits to the trial court in this regard,

nor has he alleged or demonstrated how he was unavoidably prevented from obtaining

this evidence for more than thirty years. See Crim.R. 33(A)(2), (A)(3), (A)(6).
Richland County, Case No. 12CA60                                                     6


      {¶23} Upon review, we find no abuse of discretion in the trial court’s denial of

appellant’s motion for a new trial. Appellant's Second Assignment of Error is therefore

overruled.

                                          III., V.


      {¶24} In his Third and Fifth Assignments of Error, appellant appears to argue

that the trial court erred in not permitting him to re-argue or raise constitutional

challenges to his sentence. We disagree.

      {¶25} The law of the case doctrine provides a decision of a reviewing court in a

case remains the law of the case on the legal questions involved for all subsequent

proceedings in the case at both the trial and reviewing levels. U.S. Bank v. Detweiler,

Stark App.No. 2011CA00095, 2012-Ohio-73, ¶ 26, citing Nolan v. Nolan (1984), 11

Ohio St.3d 1, 462 N.E.2d 410. As best as we can decipher appellant’s claims in these

two remaining assigned errors, we find they are barred by the doctrine of law of the

case, and the trial court did not err in denying same.

      {¶26} Appellant's Third and Fifth Assignments of Error are overruled.

      {¶27} For the reasons stated in the foregoing opinion, the decision of the Court

of Common Pleas, Richland County, Ohio, is hereby affirmed.

By: Wise, J.
Gwin, P. J., and
Farmer, J. concur.
                                             ___________________________________

                                             ___________________________________

                                             ___________________________________

                                                              JUDGES
JWW/d 0424
Richland County, Case No. 12CA60                                               7


           IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT




STATE OF OHIO                             :
                                          :
       Plaintiff-Appellee                 :
                                          :
-vs-                                      :         JUDGMENT ENTRY
                                          :
PRINCE CHARLES COTTEN, SR.                :
                                          :
       Defendant-Appellant                :         Case No. 12CA60




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Richland County, Ohio, is affirmed.

       Costs assessed to appellant.




                                          ___________________________________


                                          ___________________________________


                                          ___________________________________

                                                             JUDGES